Hon. T. R. Johnston      Opinion No. O-5973
County Attorney          Rer Whether bonus and rental from oil
Reagan County            and gas leases on county school lands
Big Lake, Texas          belong to permanent or available school
                         fund.
Dear Sir:
          We acknowledgereceipt of your letter submittingthe
following statement and asking the following question:
          "STATEMENT- Reagan County has leased.708.48 acres
     of land belonging to the Permanent School Fund of the
     County for oil ana gas for a considerationof $2,167.95
     bonus and $1.00 per year delay rentals.
          "QUESTION - Does the bonus from an oil and gas
     lease on land belonging to the Permanent School Fund
     belong in the permanent or available school fund? Does
     the delay rentals under a lease of land belonging to the
     Permanent School Fund of a County go to the permanent or
     available school fund?1'
          Our answer is that both the bonus and.rentals from the
oil and gas lease on County school land must be deposited in the
Permanent School Fund.
          For a further discussion of the question and citation
of authorities,see our Opinion NO. O-4933, approved November 7,
1942, copy of which is attached.
                              Yours very truly
APPROVED APB 24, 1944          ATTORNEY GENERAL OF TEXAS
/s/ Geo. P. Blackburn
(Acting) ATTORNEY GENERAL     By /s/ Fagan Dickson
OF TEXAS                      Fagan Dickson, Assistant
APPROVED:;X&NICNCK&TT~
BY:         ,
FDrBT:wb         .